DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the provisional application, Application No. 62/869565, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The subject matter claimed in the present application is new and has no support in the disclosure of the prior filled application Accordingly, claims 1-16 are not entitled to the benefit of the prior application.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-15 are directed to the abstract idea of a mental process of gathering and outputting data, as explained in detail below. Claim 16 is directed to non-transitory computer readable medium that stores instructions for the abstract idea of a mental process of gathering and outputting data. 
Claims 1 and 16 recite “generating… a certain precious gem signature of the certain precious gem,” “finding… other precious gems having other precious gem signatures,” “calculating similarities between the certain precious gem signature and reference precious gem signatures of the reference precious gems of the group,” and “generating a new certain precious gem signature that significantly differs from signatures of the other precious gems.” The claims are directed to an abstract idea because the claims recite and describe a mental process of gathering and outputting data by reciting steps of combining or organizing information through mathematical relationships and/or algorithms. The gathering and combining steps merely employ mathematical relationships to manipulate existing information to generate additional information. Nothing in the claim element precludes the step from practically being performed in the human mind, the mere nominal recitation of a generic non-transitory computer readable medium that stores instructions does not take the claim limitation out of the mental processes grouping. 
This judicial exception is not integrated into a practical application because there are no additional limitations of the way the information is obtained, i.e “based on one or more images of the certain precious gem” and “out of a group of reference precious gems” do not require that the measurement is performed as part of the claim, only that a result of a measurement is used and/or gathered. There limitations are merely data gathering and outputting for the abstract idea (Mathematical Concepts). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Limiting an abstract idea to one field of use or adding token postsolution components does not make the concept patentable, see Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Therefore, this additional element does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element (based on one or more images of the certain precious gem” and “out of a group of reference precious gems”) only explain the source of this gathered information and are merely data gathering and outputting for the abstract idea (Mathematical Concepts).. (See MPEP 2106.05(g)) and are not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such ‘that the [claim] is more than a drafting effort designed to monopolize [abstract idea]."' (quoting Mayo, 566 U.S. at 77). "[M]erely requir[ing] generic implementation[] fail[ s] to transform that abstract idea into a patent-eligible invention." 
Claims 2-15 are only directed to extra-solution limitations and are merely data gathering and outputting for the abstract idea (Mathematical Concepts). (See [0103]-[0119]; Figs.). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "removing the at least one non-distinctive index from the at least one non-distinctive index".  The phrase is vague and renders the claim indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claim 7 recites the limitation “wherein comprises determining a similarity threshold that associated with the certain precious gem, as a minimal number of indexes that appear in the certain precious gem signature and in a signature of a precious gem compared to the certain to the certain precious gem signature” which appears to be a fraction of a sentence and is undefined and highly confusing.
Any dependent claim not explicitly rejected above also stands as rejected under 35 USC 112(b), by virtue of their dependence on at least Claims 5 and 7, thereby containing all the limitations of the claims on which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blodget (US 2006/0074588 A1) in view of by Rosario (US 2008/0006615 A1).
Regarding Independent Claims 1 and 16, Blodget discloses a method for generating a highly distinctive signature of a certain precious gem (Fig. 9, see insert, by means of device of Fig. 7), the method comprises or a non-transitory computer readable medium (Fig, 9, in view of [00259], “program instructions are embedded within one or more optical, magnetic or other storage device for providing instructions to processor based electronic, optical, mechanical, digital or other systems and equipment for performing the preferred and alternative methods of the invention”) for generating a highly distinctive signature of a certain precious gem, the non-transitory computer readable medium stores instructions for:
generating, a certain precious gem signature of the certain precious gem (Fig. 9, 304, 306);
finding, out of a group of reference precious gems, other precious gems having other precious gem signatures (Fig. 9, 308, Table 1, [0076]-[0077]); wherein the finding comprises calculating similarities between the certain precious gem signature and reference precious gem signatures of the reference precious gems of the group (calculate the metric results, [0111], by means of modeling architecture 118 (which may include a simulation engine 120 and a number of cut-related metrics, algorithms, and/or calculations 122), [0188]; appearance algorithm (such as a brightness metric, a fire metric, and/or a scintillation calculation), [0195]); and
generating a new certain precious gem signature that significantly differs from signatures of the other precious gems (Fig. 9, 314, generates scores for the different cut components and processes the scores to arrive at an overall cut grade, [0018]).

    PNG
    media_image1.png
    843
    689
    media_image1.png
    Greyscale

Blodget specifies observation comparison ([0010]), observation data ([0070]), and observation testing ([0072]-[0077]); however, it is silent regarding specifically using one or more images of the certain precious gem per se.
Rosario discloses a method for generating a highly distinctive signature of a certain precious gem (Fig. 11), or a non-transitory computer readable medium (Fig, 11, implicit in view of [0064], “the computerized control system may be programmed,” [0179], “system is programmed,” [0193], “image analysis program”) in which an image analysis is used to determine characteristics/signature of the workpiece/gem to determine whether the characteristics/signature is unique (Fig. 11, 172, then 173, [0196]), propose characteristics/signatures change with markings (Fig. 11, 174), and create a unique database lookup index ([0033]).  The advantage of using one or more images of the certain precious gem to generate a certain precious gem signature of the certain precious gem is the ability to expedite the process ([0054]), make it automated capable of remote operation ([0083]). and easily storable ([0044]). 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to use one or more images of the certain precious gem to generate a certain precious gem signature of the certain precious gem in order to expedite the process, make it automated capable of remote operation, and easily storable.
Regarding Claim 2, the combination of Blodget and Rosario discloses the method according to claim 1, wherein the certain precious gem signature comprises indexes that point to features of the one or more images of the certain precious gem (as applied to Claim 1, Rosario, [0033]).
Regarding Claim 3, the combination of Blodget and Rosario discloses the method according to claim 2, wherein the finding of the other precious gems comprises finding, out of the group of reference precious gems, best matching reference precious gems that are more similar to the certain precious gem than other reference precious gems of the group (Blodget, Table 1).
Regarding Claim 4, the combination of Blodget and Rosario discloses the method according to claim 3, wherein the finding of the other precious gems is followed by searching for at least one non-distinctive index of the certain precious gem signature that does not differentiate the certain precious gem from the best matching reference precious gems (Blodget, part of Fig. 9, 308, Table 1, [0076]-[0077]).
Regarding Claim 5, the combination of Blodget and Rosario discloses the method according to claim 4, wherein the generating of the new certain precious gem signature comprises removing the at least one non-distinctive index from the at least one non-distinctive index (Blodget, Fig. 9, 314, generates scores for the different cut components and processes the scores to arrive at an overall cut grade, [0018]).
Regarding Claim 6, the combination of Blodget and Rosario discloses the method according to claim 5, wherein a calculating of similarity between the certain precious gem signature and a reference precious gem signature of a reference precious gem of the group comprises counting a number of indexes that appear in both the certain precious gem signature and the reference precious gem signature (Blodget, part of Fig. 9, 308, Table 1, [0076]-[0077]).
Regarding Claim 7, the combination of Blodget and Rosario discloses the method according to claim 6, wherein comprises determining a similarity threshold that associated with the certain precious gem, as a minimal number of indexes that appear in the certain precious gem signature and in a signature of a precious gem compared to the certain to the certain precious gem signature (Blodget, [0069], establish thresholds at which differences defined by the model are not discerned by an experienced observer; [0106], threshold levels of discernment; [0117], [0122], and [0124], visual threshold, Table 5).
Regarding Claim 8, the combination of Blodget and Rosario discloses the method according to claim 7, wherein the determining of the similarity threshold is based on a similarity between the certain precious gem signature and at least one reference precious gem signature of at least one of the best matching reference precious gems (as applied to Claim 7, also see Blodget, [0148] for fire).
Regarding Claim 9, the combination of Blodget and Rosario discloses the method according to claim 5, wherein a number of best matching reference precious gems is predefined (Blodget, [0148] for fire).
Regarding Claim 10, the combination of Blodget and Rosario discloses the method according to claim 5, comprising generating, based on one or more images of the certain precious gem, multiple certain precious gem signatures of the certain precious gem (Blodget, for example cut, color, clarity, [0173]).
Regarding Claim 11, the combination of Blodget and Rosario discloses the method according to claim 10 wherein at least two of the multiple certain precious gem signatures differ from each other by image acquisition parameters (Blodget, [0076]-[0077], reference set).
Regarding Claim 12, the combination of Blodget and Rosario discloses the method according to claim 10, wherein at least two of the multiple certain precious gem signatures of the certain precious gem represents estimates on appearances of the precious gem at different points in time (Blodget, [0072]).
Regarding Claim 13, the combination of Blodget and Rosario discloses the method according to claim 12, wherein least two of estimates on the appearances of the precious gem at different points in time comprises an addition of scratches (as applied to Claim 1, Rosario, Fig. 11, 174)).
Regarding Claim 14, the combination of Blodget and Rosario discloses the method according to claim 10, comprising repeating the step of finding, searching and generating for at least some of the multiple certain precious gem signatures of the certain precious gem (Blodget, Fig. 1, 314 may be repeated multiple times).
Regarding Claim 15, the combination of Blodget and Rosario discloses the method according to claim 10, comprising clustering the multiple certain precious gem signatures of the certain precious gem to provide a certain precious gem cluster (Blodget, Fig. 9, 310; Fig. 10, 406).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,601,395 A discloses stone signatures and what makes them different.
US 2007/0294187 A1 discloses a system and method for anomaly detection in diamonds.
US 2010/0010752 A1 and US 2010/0010751 A1 disclose systems and methods for gemstone grading.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/           Primary Examiner, Art Unit 2877